SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15d of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported) October 16, 2000 WLR Foods, Inc. (Exact name of Registrant as specified in its charter) Virginia 0-17060 54-1295923 (State of (Commission File (IRS Employer Iden- Incorporation) Number) tification No.) P.O. Box 7000 Broadway, Virginia (Zip Code) (Address of Principal executive offices) (540) 896-7001 (Registrant's telephone number, including area code) Item5 Other Events. Broadway, Virginia, October 16, 2000  WLR Foods, Inc. (Nasdaq: WLRF) today announced that due to the schedule of the Securities and Exchange Commission (SEC) in conducting a limited review of the Companys preliminary proxy statement, filed October 5, 2000, the proposed merger with Pilgrims Pride Corporation is now expected to be completed during January 2001. The delay is necessary to provide sufficient time between the mailing of the proxy statement to shareholders, once authorized by the SEC, and the date of the special meeting of WLR Foods, Inc.s shareholders which will be held to approve the merger. Item 7 Financial Statements and Exhibits (c) Exhibits See Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WLR FOODS, INC. October 17, 2000 By: /s/ Dale S. Lam Date Dale S. Lam Chief Financial Officer and Vice President of Finance Exhibit Index Exhibit 99 Press release dated October 16, 2000
